Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15, 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 5, 15 - 20, 24 - 29 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG2 #98 (which has been provided in the IDS 4/27/2021) in view of Thomas et al. (US 20200220612).

Regarding claim 1, 3GPP TSG RAN WG2 #98 discloses a method, comprising:
identifying an interfering aerial vehicle user equipment within a communications system (Fig. 1 shows drone flying in the air which causes interferences as shown; identification done by measuring interference characteristics as disclosed in Section2), comprising:
determining for the interfering aerial vehicle user equipment a first signal measurement value is less than a first threshold value (page 2, Solution #1-1 discloses  “the difference between the measured RSRP of serving cell and neighbour cells is below a threshold”; wherein the 1st signal measurement is the difference);
and determining for the interfering aerial vehicle user equipment a second signal measurement value related to the radio interface between the interfering aerial vehicle user equipment and a serving cell access point is greater than a second threshold value (page 2, Solution #1-1 discloses  measured RSRP of a serving cell is above a threshold),
wherein the first signal measurement value is determined based on a comparison between the second signal measurement value and further signal measurement values related to the radio interface between the interfering aerial vehicle user equipment and at least one further cell access point (page 2, Solution #1-1 discloses  using RSRP of neighbour cells. This is compared with the RSRP of a serving cell).
To further clarify the above:
3GPP (page 2 bottom, large paragraph) discloses restricting maximum Tx power of a drone UE after comparison with two thresholds:
RSRP of a serving cell (2nd signal measurement) is compared with a threshold.
RSRP of a serving cell is compared with RSRP of a neighboring cell (1st signal measurement is the comparison). 
3GPP (page 2 bottom, large paragraph) clearly discloses drone UE transmit power is reduced if (1) RSRP of a serving cell is greater than a threshold and (2) the comparison in the 2nd  bullet above is below another threshold.
st signal measurement computes:
 (RSRP of a serving cell) : (RSRP of a neighboring cell), where “:” indicates comparison
	= 	(2nd signal measurement) : (RSRP of a neighboring cell).
So, the 1st signal measurement is based on a comparison of the 2nd signal measurement and a further signal measurement value (which is the RSRP of a neighboring cell, where neighboring cell in the reference corresponds to further cell access point in claim 1).
3GPP TSG RAN WG2 #98 does not disclose:
wherein identifying the interfering aerial vehicle user equipment is based on existing reports associated with the interfering aerial vehicle user equipment comprising a pair of mismatched values of reference signal received power and reference signal received quality.
In the same field of endeavor, however, Thomas discloses:
wherein identifying the interfering aerial vehicle user equipment is based on existing reports associated with the interfering aerial vehicle user equipment comprising a pair of mismatched values of reference signal received power and reference signal received quality ([0082] discloses “For airborne UEs, depending on the height and environment, LoS will be possible to many neighbor BSs, i.e., base stations. Thus, many more neighbors with RSRP/RSRQ with good/high RSRP/RSRQ values are expected to be listed in the neighbor cells. As a result, the difference of the RSRP/RSRQ/other measurements between the best and the worst neighbor cell provide an indication of an airborne UE. Thus, the history such as UE on the ground measurements, the RSRP/RSRQ/other measurement difference in the sorted list of neighbor cells for the same number of neighbors in the sorted fist is expected to significantly increase the difference of an airborne UE when using the same criteria”; wherein from the above, it is clear that RSRP/RSRQ ratio values can distinguish aerial UEs from ground based UEs since there is a mismatch). 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Thomas in the system of 3GPP TSG RAN WG2 #98 because this would enable one to distinguish between airborne UEs and ground UEs, as disclosed by Thomas.

Regarding claim 2, 3GPP TSG RAN WG2 #98 discloses the second signal measurement value is a reference signal received power value, the reference signal being received by the interfering aerial vehicle user equipment and transmitted by the serving cell access point (page 2, Solution #1-1 discloses  measured RSRP of a serving cell is above a threshold).

Regarding claim 3, 3GPP TSG RAN WG2 #98 discloses the further signal measurement values related to the radio interface between the interfering aerial vehicle 

Regarding claim 4, 3GPP TSG RAN WG2 #98 doesn’t explicitly state the first signal measurement value is an approximation to a wideband signal to interference and noise ratio.
However, this is obvious and inherent since the signal power and interference power are calculated (page 3, 1st 3 lines). Hence a ratio or difference (dB) would give the SNR or SINR.

Regarding claim 5, 3GPP TSG RAN WG2 #98 doesn’t explicitly disclose:
determining the first signal measurement value by:
determining the second signal measurement value related to the radio interface between the interfering aerial vehicle user equipment and a serving cell access point;

converting the second signal measurement value and the further signal measurement values to a linear scale;
computing a ratio between the converted second signal measurement value and converted further signal measurement values as the first signal measurement value.
However these steps are inherent and obvious since SIR is calculated (page 2, section 2.2, Solution #1-1, #1-2). Converting to a linear scale is merely using dB values and the ratio is a difference of the dB values. 
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use a linear scale (dB) to calculate SIR as a linear scale is easy to calculate and is commonly used to determine level of signal and noise/interference powers.

Claim 15 is similarly analyzed as claim 1, with claim 15 reciting equivalent apparatus limitations.

Claim 16 is similarly analyzed as claim 2.

Claim 17 is similarly analyzed as claim 3.

Claim 18 is similarly analyzed as claim 4.

Claim 19 is similarly analyzed as claim 5.

Regarding claim 20, 3GPP TSG RAN WG2 #98 discloses the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to determine at least one of the first threshold value and the second threshold value by determining a network planning parameter (page 2, Solution #1-1 discloses adjusting TX power; page 3, page 2, Solution #1-2 discloses adjusting TPC parameters for a cell; wherein the network planning parameter is the TX power or TPS parameter). Processor and program code are inherent since the drone and ground stations use these.

Regarding claim 24, 3GPP TSG RAN WG2 #98 discloses the apparatus comprises at least one of:


Regarding claim 25, 3GPP TSG RAN WG2 #98 discloses the apparatus comprises the serving cell access point (page 2, Solution #1-1 discloses serving cell access point).

Regarding claim 26, 3GPP TSG RAN WG2 #98 does not explicitly disclose the apparatus is the serving cell access point, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to signal from the serving cell access point to the interfering aerial vehicle user equipment that the interfering aerial vehicle user equipment is an extreme interfering aerial vehicle user equipment. 
However, this is inherent since 3GPP TSG RAN WG2 #98 discloses measurement reporting by the cells (page 3, Solution #2-1). Measurement reporting inherently will disclose whether the interfering aerial vehicle user equipment is an extreme interfering aerial vehicle user equipment. 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the measurement reporting as an indication of “extreme 

Claim 27 is similarly analyzed as claim 26. Both drone and ground stations have processing power to able to do that same function. Having the drone do it is an obvious variation of having the base station do it. As per Rationales for Obviousness (MPEP 2143, Rationales E & F apply here), this is not considered patentable.


Regarding claim 28, 3GPP TSG RAN WG2 #98 discloses the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to perform at least one of: interference control for the identified interfering aerial vehicle user equipment; and interference control for the identified interfering aerial vehicle user equipment, the interfering aerial vehicle user equipment identified by an indicator (page 2, Solution #1-1  discloses adjusting TX power; page 3, 1st paragraph discloses adjusting TPC parameters; wherein interference control is  done by adjusting these).

Claim 29 is similarly analyzed as claim 1.

Allowable Subject Matter
Claims 21 - 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to interference from aerial vehicles:

Hong (US 20200236684) discloses method and device for controlling interference.
Wang et al.  (US 20200187151) discloses methods of identifying aerial user equipment in cellular networks.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF DSOUZA/Primary Examiner, Art Unit 2632